Title: From James Madison to John Read, Jr., 15 June 1802
From: Madison, James
To: Read, John, Jr.


Sir,Department of State June 15. 1802.
Mr. Thornton the British Chargé d’Affaires has expressed a wish that Mr. Smith the British Agent under the 6th. art: of the Treaty of 1794. may be permitted to take such copies and extracts from the American papers now in your custody as may be of use in adjusting claims of British subjects on their Government. It being considered by the President as altogether proper that the application should be complied with, you will please to give it the due effect, by opening the papers to Mr. Smith, and making his intended use of them as convenient to him as may be. I am very respectfully &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).


